Citation Nr: 1453980	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-15 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to March 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder.  

In a May 2011 decision, the Board denied the Veteran's claim for a higher rating for the service-connected malaria and remanded the case so that the AOJ could adjudicate the claim of service connection for posttraumatic stress disorder (PTSD) and a claim for an increased rating for the service-connected erectile dysfunction.  For the following reasons, the AOJ is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This case contains documents processed using the Virtual VA electronic claims file.


FINDINGS OF FACT

1.  The Veteran is service connected for diabetes mellitus type II, rated as 20 percent disabling; peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; malaria, rated at a noncompensable level; cataracts, rated at a noncompensable level; erectile dysfunction, rated at a noncompensable level; and an anxiety disorder, rated at a noncompensable level.  His combined rating is 30 percent.  

2.  The service-connected disabilities are not shown to preclude the Veteran from obtaining and maintaining substantially gainful employment consistent with his education and work experience.  .



CONCLUSION OF LAW

The criteria for the assignment of a total rating due to individual unemployability by reason of service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The RO provided the required notice in a letter sent to the Veteran in September 2007.  

This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  

Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examination reports, VA opinions, the Veteran's lay statements, a VA Form-8940, Application for Increased Compensation Based on Unemployability, and an informal hearing presentation from the Veteran's representative.

In May 2011, the Board remanded the claim in order for the AOJ to adjudicate a claim for service connection for posttraumatic stress disorder (PTSD) and a claim for a higher rating for the service-connected erectile dysfunction.  In October 2011, the AOJ granted service connection for anxiety disorder and assigned a rating of no percent.  

In the same rating decision the AOJ denied a compensable rating for the service-connected erectile dysfunction.  The AOJ then re-adjudicated the issue on appeal in a Supplemental Statement of the Case dated October 2013.  Thus, there has been substantial compliance with the Board's May 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  


Analysis

For VA purposes, total disability exists when there is any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, if a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a). 

This regulation provides that consideration of such a rating is warranted if a veteran has one service-connected disability rated 60 percent or more or, if there are two or more such disabilities, there must be at least one that is rated 40 percent or more, with the remaining disabilities combining to 70 percent or more.  Id.  

The Veteran is service connected for diabetes mellitus, type II with erectile dysfunction, rated as 20 percent disabling; for peripheral neuropathy of the right lower and left lower extremity, each rated as 10 percent disabling, and for malaria and an anxiety disorder, each rated at a noncompensable level.  His combined rating is 40 percent.  

Entitlement to a total disability rating based on individual unemployability is warranted under 38 C.F.R. § 4.16(b) regardless of the veteran's disability ratings where the service connected disabilities alone render him unemployable.  

The Board cannot grant a total disability rating based on individual unemployability under 38 C.F.R. § 4.16(b) in the first instance, but must consider whether a remand for the AOJ to refer the case to the Under Secretary for Benefits or the Director of Compensation is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  

For the following reasons, the Board finds that a remand for this purpose is not warranted.

The Veteran indicated that he last worked full time in June 2002 for the U.S. Postal Service on a VA Form-8940 dated in September 2011.  The Veteran also indicated that he worked on an ongoing basis as handyman and as self employed from January 2004.  

The Veteran testified at the January 2011 hearing that, prior to his employment with the U.S. Postal Service, he had retired from employment at a power plant after 29 years due to his concern that he was unable to perform the functions of his job safely.  

A VA examination dated in February 2008 noted no evidence of any active or recurrent malaria and opined that the Veteran appeared to be in good health, aside from low blood pressure.  The examiner opined that there would be no restrictions due to or as the result of his history of malaria.  

At the VA examination in February 2008, the Veteran also complained of heat intolerance and perspiration. He indicated that he had not been hospitalized or treated for his malaria since 1968. There was noted to have been no clinical recurrence of malaria. The examiner found no general symptoms or skin symptoms. There was no generalized edema.  

The examiner added that the disease was not subject to periods of exacerbation or remission.  There were no mouth ulcers, painful or stiff joints, or digestive, genitourinary, cardiac, respiratory or neurologic symptoms.  The examiner found no indications of anemia.  There were no signs of splenomegaly, hepatomegaly, mental changes, renal damage or seizures.  There were no signs of parasitic disease.  There were no signs of jaundice or anasarca.  Mild low back pain was unrelated to the history of malaria. 

The February 2008  examiner concluded the malaria was not currently present or active. The examiner concluded there were no current residuals.  

The Veteran testified in January 2011 that he experienced excessive sweating and difficulty with speech and communication as a result of his service-connected malaria.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (threshold considerations in weighing the probative value of medical opinions include the qualifications of the person opining, and most of the probative value from such opinions come from their reasoning).  

A VA examination dated in July 2009 noted no significant occupational effect from the service-connected diabetes mellitus type II.  The examiner noted that the service-connected diabetes mellitus type II resulted in mild erectile dysfunction and that there was no significant impact on the Veteran's activities of daily living.  

Service connection has been established for bilateral cataracts associated with diabetes mellitus, as well as erectile dysfunction and peripheral neuropathy of the bilateral lower extremities.

A VA examination dated August 2011 noted no significant occupational effect from the service-connected anxiety disorder.  The examiner noted that the symptoms of recurrent and distressing recollections, recurrent distressing dreams, avoidance behaviors, and an exaggerated startle response did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

Additionally, a VA examination dated September 2011 noted no significant occupational impairment from the service-connected erectile dysfunction.

A VA Peripheral Nerves examination dated September 2014 noted that the Veteran's bilateral peripheral neuropathy was associated with his service-connected diabetes mellitus, type II that was diagnosed in approximately 2009.  He was noted to have mild intermittent pain and numbness, and the VA examiner found that the Veteran's peripheral neuropathy impacted his ability to do a physically demanding job with prolonged standing, walking and lifting.

The Veteran reported on a VA Form 8940, Application for Increased Compensation Based on Unemployability that he had a high school education, two years of college level education, and 29 years of experience and training in the field of steam and electrical engineering.  He reported also being employed by the Postal Service and then as a self-employed handyman.  He reported seeking work as an Airport shuttle driver in 2009.  

The Board notes that the Veteran has consistently reported that a significant factor in his decision to retire from his employment with a power plant after 29 years was that of excessive sweating and heat intolerance.   

However, these manifestations are not shown to be related to a service-connected disability, including malaria.  To the extent that the Veteran also reports having right hip pain and fatigue, neither is shown to preclude the Veteran's from working.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

To the extent that the Veteran asserts that his service-connected disabilities prevent him from working, the VA examination findings are found to have greater probative weight in showing that the service-connected disabilities are not shown to be so disabling as to prevent him from securing and following substantial gainful employment consistent with his educational and occupational background.  

In this case, there is presented no unusual or exception disability picture that would require extraschedular consideration.  


ORDER

Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


